DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 07/26/2022 is acknowledged. Claims 1-20 are pending, where claims 13-17 remain withdrawn and claims 1-12 and 18-20 are the claims examined below. The objection set forth in the 04/29/2022 Office action is withdrawn in view of the amendments made to the claims. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 04/29/2022 Office action are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over JONES et al. (US 2014/0020191; of record) in view of GROVER et al. (US 2017/0120523; of record) and further in view of REESE et al. (US 2016/0176118; of record).
As to claim 1: JONES discloses the claimed method of printing on fabric ([0001], [0033], [0037], [0054]), the method comprising: loading a thermoplastic material into a nozzle of an extruder ([0051], [0063], [0077] FIGs. 14-17); and positioning proximate to the nozzle a fabric having fibers ([0037], [0038], [0039], [0043], [0061]). 
Additionally, JONES discloses printed material 70 being ejected or otherwise emitted from printhead 120 via nozzle 122 onto upper 20 (i.e., extruding the heated thermoplastic material from the nozzle onto the fabric) ([0063], [0064], FIGs. 14-17). JONES further discloses printed material 70 being at least partially absorbed into a surface region 110 of upper 20 after printing and prior to curing, such that the partial absorption in surface region 110 of printed material 70 may aid in adhesion/bonding of printing material 70 to upper 20 ([0061], [0077]); wherein, JONES acknowledges the absorption rate of the printed material 70 into upper 20 is affected by the temperature of the material during printing ([0065]). Consequently, JONES reads on the claimed extruding the heated thermoplastic material from the nozzles onto the fabric to at least partially melt at least some of the fibers in the fabric to provide a secure bond between the heated thermoplastic material and the fabric and yield a printed pattern on the fabric. 
JONES discloses printed material 70 being ejected or otherwise emitted from printhead 120 via nozzle 122 in the form of droplets 124 ([0063]), the printed material being a thermoplastic polymer ([0043], [0077]). JONES recognizes that one of ordinary skill in the art would recognize that the form of droplets 124 may vary depending on the actual material ejected or otherwise emitted from nozzle 122, such that droplets 124 can be any viscosity liquid material, or even a semi-solid material ([0063]). Moreover, JONES discloses the absorption rate of the surface region 110 of upper 20 being affected by the temperature of the material during printing ([0065]), such that the printed material 70 may be at least partially absorbed into the surface region 110 of upper 20 after printing and prior to curing ([0061]). Though, JONES fails to explicitly disclose the claimed heating the thermoplastic material to a temperature that is equal to or greater than a melting point temperature of the fabric; the thermoplastic material extruded from the nozzle being a filament; and heating the fabric to a temperature that is above ambient temperature and below the melting point temperature of the fabric.  
However, GROVER teaches 3D printed articles being formed by an extrusion deposition process such as fused deposition modeling (FDM) ([0017]), where FDM printers feed a polymer filament into a heated nozzle that melts the polymer and deposits it layer-by-layer onto the growing part ([0027]). GROVER also teaches any thermoplastic polymer capable of use in the 3D printing process can be employed to make the 3D printed article, where thermoplastic polymers for use in extrusion deposition printing included polyurethane ([0020]). It is known to one of ordinary skill in the art that FDM involves heating a filament in an extruder so that it can be dispensed in melted filament form to form a portion of 3D article being produced. 
Given the discussion of JONES and GROVER above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the use of FDM using thermoplastic polymers, and thus adequate heating of the printing materials to arrive at the claimed heating the thermoplastic material to a temperature that is equal to or greater than a melting point temperature of the fabric, taught by GROVER into JONES. Doing so is combining prior art elements according to known methods for the predictable result forming a 3D printed article. 
JONES, modified by GROVER, teach a printing device comprising a tray for receiving the fabric to be printed on ([0057], FIGs. 14-17); though, JONES, modified thus far, fails to disclose the claimed heating the fabric to a temperature that is above ambient temperature and below the melting point temperature of the fabric. However, REESE teaches 3D printing objects and a heated build platform for supporting the three-dimensional objects using high temperature thermoplastic polymers (abstract, [0001], [0008]). REESE further teaches a thin thermally conductive plate having a build surface being used in the build platform (claim 1); wherein the heated build plate enables the plate to be in the range of 150-300 oC when using high temperature thermoplastics during fused filament fabrication ([0003]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heated build plate, heated in the range of 150-300 oC, taught by REESE into JONES modified thus far. REESE recognizes doing so to be advantageous as a heated build plate and a tacky surface are necessary to maintain adhesion between the plate and the bottom layer of the printing part (i.e., fabric) when using high temperature thermoplastics during fused filament fabrication ([0003]). 
As to claim 4: JONES, GROVER and REESE remain as applied above. JONES, modified by GROVER and REESE, further read on the claimed wherein, heating the fabric to a temperature that is above ambient temperature and below the melting point temperature of the fabric comprises heating the fabric to a temperature that is between 50% and 95% of the melting point of the fabric (see the rejection of claim 1).
As to claim 5: JONES, GROVER and REESE remain as applied above. JONES, modified by GROVER and REESE, further read on the claimed wherein pre-heating the fabric comprises: placing the fabric on a thermally conductive plate; and heating the thermally conductive plate (see the rejection of claim 1 above).
As to claim 6: JONES, GROVER and REESE remain as applied above. JONES, modified by GROVER and REESE, further read on the claimed prior to loading the thermoplastic material into the nozzle of the extruder, pre-heating the thermoplastic material in a heating chamber (see the rejection of claim 1; GROVER – [0017], [0020]).
As to claim 7: JONES, GROVER, and REESE remain as applied above. JONES, modified by GROVER and REESE, further read on the claimed wherein the melting point temperature of the fabric is about 200 oC to about 250 oC (JONES – [0034], claim 43, claim 53; REESE – [0003]).
As to claim 8: JONES, GROVER, and REESE remain as applied above. JONES, modified by GROVER and REESE, further read on the claimed wherein heating the thermoplastic material comprises heating the thermoplastic material to a temperature of about 200 oC to about 260 oC (JONES – [0034], claim 43, claim 53; REESE – [0003]). 
As to claim 9: JONES, GROVER and REESE remain as applied above. JONES, modified by GROVER and REESE, further read on the claimed wherein the fabric comprises a thermoplastic material ([0034], claim 43, claim 53).
As to claim 10: JONES, GROVER and REESE remain as applied above. JONES, modified by GROVER and REESE, further read on the claimed wherein the fabric material comprises one or more of the following: acrylic, acetate, polyester, polyolefin, olefin, nylon 6, polyvinyl chloride, modacrylic, spandex or elastane, or rayon ([0043], claim 43, claim 53).
As to claim 11: JONES, GROVER and REESE remain as applied above. JONES, modified by GROVER and REESE, further read on the claimed wherein the thermoplastic material comprises thermoplastic polyurethane (TPU) (see the rejection of claim 1; GROVER – [0017], [0020]).
As to claim 12: JONES, GROVER and REESE remain as applied above. JONES, modified by GROVER and REESE, further read on the claimed wherein the extruder is a component of a three dimensional (3D) printer ([0033], [0057], [0063]).

Claims 2-3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over JONES et al. (US 2014/0020191) in view of GROVER et al. (US 2017/0120523) and further in view of REESE et al. (US 2016/0176118; of record) and GALA (US 6,298,800; of record). JONES, GROVER and REESE teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 2: JONES, GROVER and REESE remain as applied above. JONES, modified by GROVER and REESE, fail to disclose the claimed prior to positioning the fabric proximate to the nozzle, using a support structure to apply tension to stretch the fabric; and when extruding the heated thermoplastic material onto the fabric, holding the fabric in a stretched condition with the support structure.
However, GALA teaches production embroidering of textiles (i.e., forming a pattern of material on a fabric) being carried out using computer controlled equipment, where during embroidering, a local portion of the fabric of a workpiece article is held taut in a “hoop” (column 1, lines 13-16). GALA further teaches hoop typically comprising two pieces, an outer ring and an inner ring, usually round, where one ring is smaller than the other and when the rings are engaged the fabric is captured within the space between the outside of the inner ring and the inside of the outer ring so the fabric is stretched across the span of the inner ring (column 1, lines 43-49; column 5, lines 16-34; FIG, 3). 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the invention to incorporate the hoop to hold the fabric taught during production taught by GALA into JONES modified thus far. GALA recognizes doing so to be beneficial as the position and orientation of the embroidery (i.e., pattern) on an article (i.e., fabric) is largely a function of how the fabric of the article is captured within the hoop (column 1, lines 56-58), such that when the fabric articles are held by the hoop in machine operations, embroidering (i.e., forming a pattern on a fabric) is done in a more accurate, reproducible and faster way (column 2, lines 25-36). 
As to claim 3: JONES, GROVER, REESE and GALA remain as applied above and therefore read on the claimed support structure comprises a concentric ring structure; and using the support structure to apply tension to stretch the fabric comprises placing the fabric around an inner ring of the concentric ring structure and using an outer ring of the concentric ring structure to secure the fabric between the inner ring and the outer ring (see the rejection of claim 2 above).
As to claim 18: JONES, GROVER, REESE and GALA remain as applied above and therefore read on the claimed method of printing on fabric, the method comprising: loading a thermoplastic material into a nozzle of an extruder of a three dimensional (3D) printer; positioning on a support structure in a print area of the 3D printer a fabric having fibers, wherein the support structure holds the fabric in a stretched condition; heating the thermoplastic material to a temperature that is equal to or greater than a melting point temperature of the fabric; heating the fabric to a temperature that is above ambient temperature and below the melting point temperature of the fabric; and extruding the heated thermoplastic material from the nozzle as a filament onto the fabric in the print area to at least partially melt at least some of the fibers in the fabric to provide a secure bond between the heated thermoplastic material and the fabric to yield a printed pattern on the fabric (see the rejection of claim 1, claim 2 and claim 4 above).
As to claim 19: JONES, GROVER, REESE and GALA remain as applied above and therefore read on the claimed wherein the fabric comprises a thermoplastic material (see the rejection of claim 9 above).
As to claim 20: JONES, GROVER, REESE and GALA remain as applied above and therefore read on the claimed wherein the melting point temperature of the fabric is about 200 oC to about 250 oC; and heating the thermoplastic material comprises heating the thermoplastic material to a temperature of about 200 oC to about 260 oC (see the rejection of claim 7 and 8 above).

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant argues that REESE fails to disclose “heating [a] fabric to a temperature that is above ambient temperature and below the melting point temperature of the fabric”, as recited in claim 1, as amended. Furthermore, Applicant argues that REESE discloses that the object that is built on the plate 104 is meant to be removed from the plate; which is in contrast to claim 1, as amended, which recites in part “extruding the heated thermoplastic material from the nozzle as a filament onto the fabric” to “provide a secure bond between the heated thermoplastic material and the fabric”. Applicant also argues that REESE does not teach or suggest that the plate 104 or the polymer coating 106 melts to securely bond to the 3D object; which is in contrast to claim 1, as amended, which recites in part, at least partially “[melting] at least some of the fibers in the fabric to provide a secure bond between the heated thermoplastic material and the fabric”. 
The Examiner respectfully disagrees with Applicant’s arguments. In response to applicant's arguments above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
As discussed in the rejection of claim 1 above, the combination of JONES, GROVER and REESE arrive at the claim limitations contested by the Applicant above (i.e., the rejection is/was not solely relying upon REESE). Moreover, Applicant’s argument regarding the object being removed from the plate in REESE is out of context as the completed object is what is removed from the plate in REESE just as the completed object is removed from the tray in JONES. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743